Citation Nr: 0218297	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  99-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to a higher initial disability rating for 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.  

3.  Entitlement to a disability rating in excess of 
20 percent for residuals of a right knee meniscectomy.  


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, that, inter alia, granted 
service connection for post-traumatic stress disorder and 
assigned a 30 percent rating, effective from July 27, 
1998, and denied service connection for sleep apnea and an 
increased rating for a right knee disorder.  In a rating 
decision dated in May 1999, the RO assigned an effective 
date of September 6, 1996, for the grant of service 
connection for post-traumatic stress disorder.  

In March 2001, this matter was remanded to the RO for 
additional development.  Following the requested 
development, the RO continued its denial of entitlement to 
service connection for sleep apnea and to an evaluation in 
excess of 30 percent evaluation for post-traumatic stress 
disorder.  However, the RO granted separate 10 percent 
ratings for traumatic arthritis of the right knee and a 
scar of the right knee, effective from July 27, 1998, and 
continued a 20 percent evaluation for residuals of a right 
knee meniscectomy.  The veteran was notified of the 
separate evaluations for arthritis and the scar of his 
right knee by letter dated November 6, 2002.  He has not 
disagreed with those separate evaluations, and those 
ratings are not before the Board for consideration.  Those 
issues perfected for appeal have been returned to the 
Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Sleep apnea was not present in service or until many 
years following separation from service and is not shown 
to be attributable to service or to a service-connected 
disability.  

3.  The criteria for evaluating mental disorders that were 
in effect prior to November 7, 1996, are more favorable to 
the veteran in this case.  

4.  The service-connected post-traumatic stress disorder 
is productive of no more than definite social and 
industrial impairment.  His current Global Assessment of 
Functioning Score estimated to be 55; on examination in 
September 1998, his Global Assessment of Functioning Score 
was 60.  

5.  Residuals of a right knee meniscectomy are currently 
manifested by some tenderness over the medial and lateral 
aspects of the right knee and a minimal amount of 
effusion; however, there is no right knee instability.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by 
service, nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002).  

2.  The criteria for an initial disability rating in 
excess of 30 percent for post-traumatic stress disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996).  

3.  The criteria for a disability rating in excess of 20 
percent for residuals of a right knee meniscectomy (other 
than traumatic arthritis of the knee joint and a knee 
scar) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except for the amendment relating to 
claims to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In September 1999, the RO provided the 
veteran and his representative with a statement of the 
case.  Following the Board's March 2001 remand, the 
veteran and his representative were provided with a 
supplemental statement of the case in November 2002.  
These documents set forth the legal criteria governing the 
claims now before the Board, listed the evidence 
considered by the RO, and offered analyses of the facts as 
applied to the legal criteria set forth therein, thereby 
informing the veteran of the information and evidence 
necessary to substantiate his claims.  Although it does 
not appear that the RO provided the veteran with the 
specific criteria for rating mental disorders that were in 
effect prior to November 7, 1996, the Board concludes that 
this has not resulted in prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  As explained below, the criteria previously in effect 
were much more general in nature and lacked the clinical 
detail of the rating criteria for evaluating mental 
disorders that were set forth in the statement of the 
case.  Thus, in arguing for an increased rating under the 
current rating criteria, the veteran and his 
representative were inevitably arguing for a higher rating 
under the old criteria.  In effect, the old rating 
criteria are essentially subsumed in the new.  Delaying 
resolution of this case now in order to provide the 
veteran with the specific criteria formerly in effect 
would exalt form over substance and would be highly 
unlikely to alter the outcome of this appeal in the 
slightest.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

Pursuant to the Board's remand, the RO in correspondence 
dated in April 2001 notified the veteran of the enactment 
of the VCAA and of the information and evidence necessary 
to substantiate his claims.  This letter also essentially 
informed the veteran which evidence, if any, should be 
obtained by the claimant and which evidence, if any, would 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The record demonstrates that VA has 
informed the veteran of the type of information and 
evidence necessary to substantiate his claims and of the 
respective responsibilities of the VA and the veteran in 
obtaining or presenting evidence.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  
The RO has obtained the service medical records and 
pertinent reports of VA examination and treatment.  In 
addition, private treatment records identified by the 
veteran have been obtained and associated with the claims 
file.  The veteran has not identified additional sources 
that could furnish evidence relevant to the issue before 
the Board, and the Board is aware of none.  In a statement 
received in November 2002, the veteran requested that the 
RO forward his case to the Board without delay.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in September 1998 and June 
2001.  In addition, the RO sought relevant opinions from 
VA examiners in January and May 2002, and those opinions 
have been included in the record.  The issues have been 
adequately developed and are ripe for decision.  
Additional medical examination or opinion is not 
indicated.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The duty to assist is not invoked, even under 
Charles, where, as here, "no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim."  38 USCA 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in 
which further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. at 546.  See also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown; VAOPGCPREC 16-92.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the veteran because the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the 
VCAA.  Id.  

Service Connection for Sleep Apnea

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by wartime service, 38 U.S.C.A. § 1110, it must be shown 
that any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000) (to same effect).  

Service connection may also be granted for disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court of 
Appeals for Veterans Claims has held that when aggravation 
of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The service medical records are completely negative for 
complaints or findings of sleep apnea.  On VA general 
medical examination in September 1998, it was reported 
that the veteran had been diagnosed with sleep apnea by a 
sleep laboratory and that he now used a CPAP (continuous 
positive airway pressure) machine that helped him, 
although he still awakened.  At the time, he snored 
heavily, and his spouse said that he stopped breathing 
several times every night.  She said that although he had 
trouble sleeping in Vietnam, this was due to bad dreams.  
On physical examination, nothing was found except for some 
redundant tissue in the pharyngeal region.  The diagnoses 
included sleep apnea.  

The record shows that the veteran has a history of sleep 
apnea only since 1998.  Although a diagnosis of sleep 
apnea, which was felt to be asymptomatic, was entered on 
VA neurologic examination in June 2001, the sleep apnea 
was not attributed to service or to any incident of 
service origin.  The record shows that the veteran 
underwent private sleep laboratory studies in 1998 that 
supported a diagnosis of sleep apnea.  On VA psychiatric 
examination in December 2001, the veteran reported that he 
had had sleep apnea for two years.  He said that he used a 
CPAP machine.  In May 2002, the veteran's claims file was 
reviewed by a VA examiner.  The examiner concluded that 
sleep apnea was not present in service and was not 
diagnosed until many years after discharge from service.  
The examiner opined that sleep apnea was not related to 
military service because too many years had elapsed 
between discharge from service and the onset of the sleep 
apnea.  The examiner was also of the opinion that sleep 
apnea was not caused by the service-connected post-
traumatic stress disorder or the service-connected 
hypertension.  See McQueen v. West, 13 Vet. App. 237, 242 
(1999) (where there is no material evidence showing that 
the service-connected disorder caused or chronically 
worsened the disorder for which secondary service 
connection is claimed, secondary service connection is not 
warranted).  

Subsequent to the initial suspicion of sleep apnea in 
1998, the veteran has been extensively treated, mostly for 
cardiovascular disease.  However, no competent medical 
evidence has been received attributing the sleep apnea to 
service or to service-connected disability.  The veteran 
himself is not competent to do so.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995) (a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms 
or the condition causing the symptoms).  See also 
38 C.F.R. § 3.159(a)(1) (2002) (competent medical evidence 
"means evidence provided by a person who is qualified 
through education, training, or experience to offer 
medical diagnoses, statements, or opinions.")  The only 
competent medical evidence with respect to this issue 
tells against the claim.  

In the absence of competent medical evidence attributing 
the veteran's sleep apnea to service or to service-
connected disability, the Board concludes that service 
connection for sleep apnea is not warranted.  The evidence 
is not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).  

Increased Rating for Post-Traumatic Stress Disorder

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

The record shows that the veteran's original claim for 
service connection for post-traumatic stress disorder was 
granted by a rating decision dated in April 1999, when a 
30 percent evaluation was assigned under Diagnostic Code 
9411.  The veteran disagreed with the evaluation assigned, 
and this appeal ensued.  A rating decision of May 1999 
established an effective date of September 6, 1996, for 
the grant of service connection for post-traumatic stress 
disorder, as this was the date of receipt of an informal 
claim for service connection for post-traumatic stress 
disorder that was continuously prosecuted thereafter.  The 
30 percent evaluation was also made effective from that 
date.  

The veteran's claim for a higher evaluation for post-
traumatic stress disorder is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  In these circumstances, the rule in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary importance"), is 
not applicable to the assignment of an initial rating for 
a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Under the rating formula for neurotic disorders that was 
in effect prior to November 7, 1996, a 30 percent 
evaluation was for application when there was definite 
impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
when psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  The term 
"definite" in this context, is to be construed to mean 
"distinct, unambiguous, and moderately large in degree, 
more than moderate but less than rather large."  
VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).

A 50 percent evaluation was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, and by reason of 
the psychoneurotic symptoms, the reliability, flexibility 
and efficiency levels were so reduced as to result in 
considerable industrial impairment; a 70 percent 
evaluation was warranted when the ability to establish and 
maintain effective or favorable relationships with people 
was severely impaired, and when psychoneurotic symptoms 
were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent schedular evaluation required that the 
attitudes of all contacts except the most intimate have 
been so adversely affected as to have resulted in virtual 
isolation in the community and that there have been 
totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic 
and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound 
retreat from mature behavior; the individual must have 
been demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior 
to November 7, 1996).  Although poor contact with other 
human beings may be indicative of emotional illness, 
social inadaptability was evaluated only as it affected 
industrial adaptability.  38 C.F.R. § 4.129 (effective 
prior to November 7, 1996).  

Under the rating criteria in effect since November 7, 
1996, a 30 percent evaluation under Diagnostic Code 9411 
is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, conversation normal), due to 
such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 
percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  

A 70 percent evaluation contemplates occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability 
to establish and maintain effective relationships.  A 100 
percent evaluation requires total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

It is apparent from a review of the rating criteria set 
forth above that the criteria in effect prior to November 
7, 1996, were significantly more general than those 
effective on and after that date.  Following a review of 
the record, the Board believes that the old rating 
criteria are more favorable to the veteran in this case 
because they give greater scope for a higher rating vis a 
vis the veteran's symptom complex and take into greater 
account any current social isolation.  Those criteria will 
therefore be used to rate the veteran's service-connected 
psychiatric disorder.  See VAOPGCPREC 3-2000; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so).  

On VA psychiatric examination in December 2001, the 
veteran complained that he usually obtained no more than 
three to four hours of sleep nightly and reported that 
combat-related nightmares frequently awakened him.  
Sometimes his spouse would awaken him if he appeared to be 
in a nightmare.  He indicated that he was usually unable 
to regain sleep following a nightmare.  Even if he 
regained sleep, he tended to awaken every one to two 
hours.  He said that he remained chronically tired.  He 
was sometimes able to obtain an evening nap on the couch.  
He reported intrusive combat-related memories that could 
occur without trigger but which frequently followed having 
watched television with military content.  These thoughts 
left him sad and upset.  He attempted to avoid such 
triggers, but he could not avoid other triggers such as 
patriotic holidays, helicopter noises, firecrackers, or 
autos backfiring.  He said that he tended to jump or 
startle in response to such noises.  He reported that he 
could sometimes obtain some relief from physiological 
arousal and feelings of sadness by taking a walk.  He 
reported flashbacks occurring about monthly during which 
he saw faces or relived situations from his time in 
Vietnam.  He said the flashbacks often left him in tears.  
He also reported chronic irritability, with sudden 
outbursts, and verbal outbursts of anger were said to 
frequently be triggered by conflict with authority 
figures.  He said that he was uncomfortable around most 
persons and avoided groups of any kind.  He reported a 
high degree of restlessness in such locations as stores or 
restaurants and said that he simply left if he became too 
uncomfortable.  It was reported that since his discharge 
from service, the veteran had worked 27 years in a tire 
manufacturing plant.  He had also obtained an Associate's 
degree.  He lived with his spouse of 27 years and had no 
children.  It was reported that he was "independent for 
self-care," including driving and that his leisure 
activities included listening to old records and going for 
walks.  

On mental status examination in December 2001, the 
veteran's affect was depressed and he repeatedly became 
tearful during the interview.  He was somewhat withdrawn 
and slow to form rapport but was cooperative with the 
interview demands.  He reported crying episodes occurring 
once to twice weekly, both with and without trigger.  He 
reported anger and irritability, as well as sleep 
disturbance.  The diagnosis on Axis I was post-traumatic 
stress disorder; no diagnosis was entered in Axis II.  

The examiner commented that the veteran continued to 
experience symptoms supporting a diagnosis of post-
traumatic stress disorder and that the veteran indicated 
that his symptoms had become more intense and frequent 
over the past few years.  Although he reported continued 
work performance, he also reported chronic interpersonal 
conflict.  He also reported multiple symptoms that 
contributed to subjective distress.  He appeared socially 
isolated.  The Global Assessment of Functioning (GAF) 
score on Axis V was estimated as 55.  

The Global Assessment of Functioning is a scale reflecting 
the "'psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.'"  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting 
the Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994) (DSM-IV)).  A GAF score of 50 under DSM-
IV reflects serious symptoms (for example, suicidal 
ideation, severe obsessional rituals, or frequent 
shoplifting); or any serious impairment in social, 
occupational, or school functioning (such as no friends or 
an inability to keep a job).  

When examined on VA psychiatric examination in September 
1998, the veteran reported a fair adjustment until the 
previous four to five years, when he began to experience 
combat-related nightmares, from which he sometimes 
awakened crying and "ready to kill someone."  These 
nightmares replayed events he had experienced and occurred 
two to three times a night up to five nights a week.  The 
veteran was unable to regain sleep following a nightmare 
for fear that the nightmare would return.  He averaged 
only three to four hours of sleep nightly.  Over the 
previous three years, he had also experienced increasing 
irritability and resulting verbal outbursts that had 
affected his relationships with his supervisor, his co-
workers, and his spouse.  He reported that without a good 
past relationship with his supervisor, he might already 
have been disciplined or fired.  He said that he was 
plagued by the fear that he might "fly off the handle" 
during a conflict and hurt someone.  He reported brief 
episodes of crying once or twice weekly precipitated by 
frustration with himself and his emotions.  He coped with 
marital conflict and other tensions by leaving.  He 
reported emotional arousal in response to sudden or loud 
noises and specific anxiety when he heard a helicopter.  
He said he was almost "drawn" to TV programs involving 
combat but that his spouse discouraged this or turned the 
TV off because it increased his anxiety.  It was reported 
that he had lost interest in most recreational activities 
and that his leisure activities were limited by his knee 
condition.  However, he watched some TV and visited with a 
few friends he had maintained over the years.  

On mental status examination in September 1998, the 
veteran cried when he began the interview and when 
remembering past traumas.  He reported sleep disturbance 
and crying spells as well as depressive thoughts occurring 
approximately weekly.  He admitted to restless periods 
once or twice weekly, associated with anxiety or conflict.  
The diagnosis on Axis I was post-traumatic stress 
disorder, chronic; no diagnosis was entered on Axis II.  
The estimated GAF score on Axis V was 60.  A GAF score of 
60 reflects moderate symptoms (such as a flat affect and 
circumstantial speech or occasional panic attacks); or 
moderate difficulty in social, occupational, or school 
functioning (such as few friends or conflicts with peers 
or co-workers.  On the VA examinations in 1998 and 2001, 
the veteran was found to be competent for VA purposes.  

The symptomatology elicited on mental status examination 
in 1998 closely approximates the symptomatology elicited 
on mental status examination in 2001.  Moreover, on both 
occasions, the examiner found that the veteran's grooming 
and hygiene were within normal limits and that there was 
no evidence of thought disturbance.  He was oriented in 
all spheres, and there was no evidence of a loss of 
contact with reality.  His attention, concentration, and 
memory were within normal limits.  On both examinations, 
no evidence of suicidal or assaultive ideation was 
elicited.  

Essentially, the veteran's service-connected post-
traumatic stress disorder is manifested by a depressed 
affect, repeated tearfulness, a somewhat withdrawn 
attitude and slowness to form rapport, anger and 
irritability, sleep disturbance, combat-related 
nightmares, chronic fatigue because of interrupted sleep, 
intrusive combat related memories, an exaggerated startle 
response, flashbacks, a high degree of restlessness 
socially, chronic interpersonal conflict in a work 
setting, and social isolation.  Prior to the examination 
of December 20, 2001, his service-connected psychiatric 
disorder was manifested by a sad affect, crying spells, 
sleep disturbance, depressive thoughts occurring about 
weekly, periods of restlessness occurring twice weekly 
associated with anxiety or conflict, nightmares two to 
three times a night up to five nights a week, increasing 
irritability and resulting verbal outbursts affecting 
relationships with his supervisor, co-workers and spouse; 
brief episodes of crying once or twice a week precipitated 
by frustration with himself and his emotions; startle 
response; fear of loss of control of his temper in a work 
setting; and survivor guilt.  

While the veteran's current symptoms are moderately large 
in degree and warrant the 30 percent evaluation currently 
assigned, it is not shown that they considerably impair 
his ability to establish or maintain effective or 
favorable relationships with people or that his symptoms 
so reduce his reliability, flexibility and efficiency 
levels as to result in considerable industrial impairment.  

Although the veteran has some significant psychiatric 
symptomatology, much of his current problem is bound up in 
a fear that he will lose his temper or do something 
inappropriate at work.  However, this is a speculation on 
possible future conduct; the service-connected evaluation 
must be based on currently demonstrated symptoms, which do 
not result in more than definite social and industrial 
impairment.  The veteran has been married to the same 
spouse for many years and has maintained steady full-time 
employment for just as long.  His psychiatric symptoms, 
while significant, do not seem to so adversely affect his 
work habits as to warrant the next higher evaluation under 
Diagnostic Code 9411.  Although his GAF score has worsened 
some since his last psychiatric evaluation in September 
1998, his overall service-connected symptoms do not seem 
to be any more severe.  Indeed, the overall psychiatric 
disability picture seems to have been relatively 
consistent in recent years.  

The Board is of the opinion that that the veteran 
manifests symptoms that are "distinct, unambiguous, and 
moderately large in degree."  This equates to definite 
social and industrial inadaptability under the rating 
criteria previously in effect.  VAOPGCPREC 9-93; see Hood 
v. Brown, 4 Vet. App. 301 (1993).  The Board accordingly 
finds that the preponderance of the evidence is against 
the claim for an initial rating in excess of 30 percent 
for post-traumatic stress disorder.  It follows that the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-58 (1990).  

Increased Rating for Right Knee Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2002), and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the service medical records 
and all other evidence of record pertaining to the history 
of the service-connected right knee disability at issue on 
this appeal.  The Board has found nothing in the 
historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evidence in closest proximity to the recent claim is the 
most probative in determining the current extent of 
impairment.  Id.  

The service medical records show that the veteran twisted 
his right knee while playing basketball during service.  
He was admitted to a service hospital in January 1971 with 
an impression on admission of a torn medial collateral 
ligament.  He underwent an arthrotomy of the right knee 
with repair of torn medial collateral and anterior 
cruciate ligaments, patellar shaving with removal of an 
osteochondral loose body, and pes anserinus 
transplantation.  He underwent a period of convalescence, 
and when discharged from the service hospital in April 
1971, the pertinent final diagnoses were torn medial 
collateral ligament of the right knee; chondromalacia, 
patella of the right knee; osteochondral loose body, right 
knee; and torn anterior cruciate ligament of the right 
knee.  

The veteran's initial claim of entitlement to service 
connection for a right knee disability was not received 
until September 1982.  A rating decision dated in January 
1983 granted service connection for residuals of a right 
knee meniscectomy and assigned a 10 percent rating under 
Diagnostic Code 5257, effective from the date of receipt 
of the original claim.  A rating decision dated in July 
1991 increased the service-connected evaluation to 20 
percent, effective from August 1991.  Following the remand 
of this issue in March 2001, the RO granted separate 
ratings for traumatic arthritis and for right knee scar, 
in addition to the disability coded under Diagnostic Code 
5257.  The veteran was notified of these separate ratings, 
but he has not disagreed with them, and they are not 
before the Board. 

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation; a 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

With respect to the evaluation of the right knee 
disability under Diagnostic Code 5257, there is no current 
showing of significant right knee pathology.  On VA 
orthopedic examination VA in June 2001, there was no 
objective evidence of painful motion, edema, instability, 
weakness or tenderness of the right knee on examination.  
There were no gait or functional limitations on standing 
or walking.  There was some tenderness over the medial and 
lateral aspects of the right knee, and a minimal amount of 
effusion was also noted.  However, the McMurray's and 
drawer tests were negative, and there was no laxity or 
instability in the right knee.  The examiner interpreted 
x-rays of the right knee from 1998 as revealing some 
narrowing of the medial and lateral compartments of the 
right knee.  The diagnosis was chronic right knee pain 
with minimal functional limitational loss due to pain.  

On VA neurologic examination in June 2001, superficial and 
deep tendon reflexes were within normal limits.  A VA 
examiner reviewed the claims file in May 2002 and 
concluded that no subluxation of the right knee was shown 
and that examination had revealed a stable right knee.  

The record shows that following the veteran's separation 
from service, he sustained a number of intercurrent right 
knee injuries that eventually resulted in an arthroscopic 
medial meniscectomy of the right knee with arthroscopic 
surgical debridement and chondroplasty of the knee in June 
1991.  The preoperative diagnosis was ruptured right 
medial meniscus and post-traumatic degenerative joint 
disease of the right knee.  On VA general medical 
examination in September 1998, it was reported that the 
veteran had a ligament repair and cartilage removal in 
1971 and that his knee now swelled most of the time.  It 
was reported that the knee gave way with lateral movement 
and that it hurt all the time.  It was reported that he 
had undergone an arthroscopy four years previously and was 
told that he had arthritis.  He graded his pain as 7 to 8 
on a scale of 1 to 10; the pain was worse with walking, 
standing, or going up steps.  On examination, the range of 
motion of the knee was from zero degrees in extension to 
130 degrees in flexion.  He had 2+ effusion, and there was 
a 1+ laxity of the medial and collateral ligaments and the 
anterior cruciate ligament.  He walked with a limp "off of 
the right side" and also limped when he heel walked or toe 
walked.  He could squat times three to 90 degrees with 
some weakness.  It was the examiner's opinion that there 
was moderate loss of function due to the pain.  The 
pertinent diagnosis was status post surgical repair of the 
"left" knee with narrowing of the medial compartment.  

Although the September 1998 examination showed right knee 
instability and effusion, with a limp on the right, these 
findings were not replicated on the VA orthopedic 
examination conducted in June 2001.  The overall 
disability picture shows relatively mild symptomatology 
currently with respect to subluxation or instability of 
the knee.  There is simply no indication that severe 
impairment of the right knee is shown or more nearly 
approximated under Diagnostic Code 5257.  Indeed, the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for residuals of a right 
knee meniscectomy (other than right knee traumatic 
arthritis and right knee scar).  

Disability attributable to the traumatic arthritis and 
scar is separately rated and not before the Board for 
consideration.  Thus, such factors of disability as 
limitation of motion and consideration of additional 
functional limitation due to pain on use or during flare-
ups is not for consideration at this time.  See 38 C.F.R. 
§§ 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003, 5260, 
5261 (2002).


ORDER

Service connection for sleep apnea is denied.  

An initial evaluation in excess of 30 percent for post-
traumatic stress disorder is denied.  

An increased evaluation for residuals of a meniscectomy 
(other than traumatic arthritis and a scar of the right 
knee) is denied.  




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

